Citation Nr: 0120888	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-19 938A	)	DATE
	)
	)


THE ISSUE

Whether a February 1996 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).  

(The issues of entitlement to service connection for a low 
back disorder and a bilateral knee disorder are the subjects 
of a separate decision.)


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959.  This matter came before the Board of Veterans' 
Appeals (Board) on motion by the veteran alleging CUE in a 
February 1996 Board decision.


FINDINGS OF FACT

1.  In a decision issued on February 1, 1996, the Board 
denied entitlement to service connection for a chronic back 
disorder, a chronic disorder of the knees, and residuals of a 
right eye injury.

2.  In a March 1997 decision the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") affirmed the Board's February 1996 decision 
denying entitlement to service connection for a chronic back 
disorder, a chronic disorder of the knees, and residuals of a 
right eye injury.


CONCLUSION OF LAW

The February 1, 1996, decision of the Board is not subject to 
a claim for CUE.  38 C.F.R. § 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1996 decision the Board denied entitlement to 
service connection for a chronic back disorder, a chronic 
disorder of the knees, and residuals of a right eye injury.  
The veteran, in a December 1998 statement, essentially argued 
that the Board did not weigh the facts correctly as he 
submitted private medical evidence showing a medical nexus 
between his current back and knee disorders and his service.

Evidence of record reflects that the veteran appealed the 
Board's February 1996 decision to the Court.  In a March 1997 
decision, the Court affirmed the Board's February 1996 
decision.

Pursuant to 38 C.F.R. § 20.1400(b), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a court of competent jurisdiction.

The effect of the Court's decision with respect to the 
February 1996 Board decision is to preclude review on the 
basis of an allegation of CUE of all issues affirmed by the 
Court.  Thus, the decision of February 1, 1996, is not 
subject to a claim for CUE.  38 C.F.R. § 20.1400 (2000).


ORDER

The motion for revision of the February 1996 Board decision 
based on CUE is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


